oO Oo oO NOD ON KR WO DY =X

MP PN DN PP NM PP PND PP PDO | -& | —& h dD—h6UuDDmh6UmuDmhmhUuUMhLhUlUUULlClU
CO N ODO oO FPF W NYO |= DOD O WO N ODO NG KR WD PO =~

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

kK
UNITED STATES OF AMERICA, Case No. 2:14-cr-00085-APG-CWH
Plaintiff, ORDER REQUIRING STATUS REPORT
REGARDING RETURN OF PROPERTY
V.
KENNETH GORDON WESCOTT, (ECF No. 401)

Defendant.

 

 

 

 

On June 14, 2018, I ordered the Government to return all of Mr. Wescott’s property that is
not contraband or was not used in the commission of the instant crime by July 13, 2018. ECF No.
465. Mr. Wescott recently filed a motion for a status report suggesting that the Government has
not complied with my order. ECF No. 472.

I THEREFORE ORDER the Government to file a status reports explaining whether the
personal data and non-contraband material on Mr. Wescott’s seized computers have been returned
to him or his lawyer. If that material has not been returned, the Government shall explain why
not, and why I should not impose contempt sanctions. The Government’s report shall be filed by
December 20, 2019 and shall also be sent to Mr. Wescott at the address listed in ECF No. 472.
Mr. Wescott may file a response to that report within 21 days of service upon him.

Dated: November 26, 2019.

oy

2

eC

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
